DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,874,949. Although the claims at issue are not identical, they are not patentably distinct from each other because although both sets of claims disclose a messaging network for a client system, wherein the system presents games to a user based on a user request, wherein the games presented are based on a user criteria, the sets of claims differ in that present invention determines whether or not a user has satisfied a threshold level, whereas the granted patent discloses ranks one or more message threads based on the game criteria. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 2, 4 – 7 and 12 – 15, 19, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Midgley et al. (U.S. 2007/0077993). 
Regarding claims 1, 19, and 20, Midgley discloses a method comprising, by one or more computer systems, (fig. 1), receiving, from a client system of a first user of a messaging network, a request for a games tab on an application of the messaging network running on the client system, (“Eamonn engine 1002 starts track new games 1004 functionality, which pulls user-specific game list from ruleset file 1016 that is stored in local data store 1008. The user-specific game list is created and modified as users update their game list in their online profile”, par. 0087), providing, to the client system in response to the request, instructions for presenting the games tab comprising an initial list of games on the application of the messaging network based on one or more criteria, (“The user-specific game list is created and modified as users update their game list in their online profile”, par. 0087), receiving game data associated with one or more games interacted with by the first user, (“the collected user game play data is accumulated locally in a client game play data file”, par. 0043), determining whether the first user has satisfied a threshold level of gaming activity for updating the games tab, (“the client game data is actively sent to the server based on defined threshold limits”, par. 0043), providing, to the client system in response to determining that the first user has satisfied the threshold level of gaming activity, instructions for updating the games tab to re-sort the initial list of games based on the one or more games interacted with by the first user, (“if gamer 800 is connected to server 808, gamer 800 may request an update of game list 840. The user performs the update of game list through a Web browser in the user's online profile”, par. 0077). 
Regarding claim 2, Midgley discloses wherein the threshold level of gaming activity comprises the first user playing the one or more games more than a threshold number of times within a predefined time period, (“the client game data is actively sent to the server based on defined threshold limits”, par. 0043). 
(“the client game data is actively sent to the server based on defined threshold limits. For example, if the user is online, and has accumulated ten updates, those updates are sent to the server and the client game play data file is reset”, par. 0043). 
Regarding claims 5 - 7, Midgley discloses wherein the updated games tab comprises: a re-sorted list of games displayed according to a ranking order; and the game data associated the one or more games interacted with by the first user, wherein the game data is incorporated into the re-sorted list of games, (“The user performs the update of game list through a Web browser in the user's online profile. Once the game list is updated, server 808 updates supported game list 846 that is stored in server 808 and sends the updated game list file to client/agent 802, which stores the updated game list file locally”, par. 0077). 
Regarding claim 12, Midgley discloses wherein the one or more messages comprise one or more of: performance metrics of the first user relative to one or more second users playing the game; performance metrics of the one or more second users; game updates or releases from a game bot associated with the game; orActive 54678715.1ATTORNEY DOCKETPATENT APPLICATION 079894.678665 of 67challenges or invites received from the one or more second users to play the game, (fig. 12b). 
Regarding claims 13 - 15, Midgley discloses providing, to the client system of the first user, an interface of the application of the messaging network, the interface comprising a games-tab element; wherein the request for the games tab is received in response to the first user selecting the games-tab element on the interface of the application of the messaging network, (“The user-specific game list is created and modified as users update their game list in their online profile”, par. 0087). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 – 10, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Midgley et al. (U.S. 2007/0077993) as applied to claim 1 above, in view of Zachwieja et al. (U.S. 2018/0304159) and in further view of Campos et al. (U.S. 2018/0304159). 
Regarding claims 3, 8 – 10, and 16 – 18, Midgley discloses one or more computer systems, but is silent on the issue of a first user viewing gameplay of a second user and comprising one or more message threads. In a related art, however, Zachwieja discloses one or more computer systems, (fig. 1), wherein a first user may view the gameplay of a second user, (“intake coordinator 112 is configured to receive live (e.g., while a user is playing a game session) streaming game state data for a game session from a game client and store the live streaming data in data store 108. Another game client (requesting client) can submit a request to view the live streaming data and establish a communications channel with distribution coordinator”, par. 0027), however, both Midgley and Zachwieja are silent on one or more games being associated with a message thread. In a related art, Campos discloses one or more computer systems, (fig. 1), wherein Campos further discloses one or more games being associated with a message thread, (“the combination of thread ID and app ID identifies a particular game that is being played by users communicating in the thread”, par. 0024). 
(par. 0002). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715